By the Court, Willard, P. J.
The only question in the case is whether the docket of the deceased justice, Parker, was evidence to prove the defendant’s services as constable, rendered for the plaintiff, and their amount.
The justice is required, by law, (2 R. S.. 268, § 243,) to keep a docket, in which he shall enter certain things, among which the name of the constable who served the process, and his fees, are not mentioned. He is required to state therein to what constable he issued the execution. By a subsequent section, he is allowed, in addition to the above, to enter any other proceed*26ings in the cause which he shall think useful to enter in such hook.
[Schenectady General Term,
January 3, 1853.
Willard, Hand, Cady and C. L. Allen, Justices.]
The facts which the justice is required to enter are doubtless evidence between the same parties; but even ■ these cannot be binding upon strangers. (See Cornell v. Moulton, 8 Denio, 12.) In the last mentioned case it was held that the return of the justice was not evidence of the time when the summons was delivered to the constable. ( Wolfe v. Washburn, 6 Cowen, 261. Cowen & Hill’s Notes, 820-6, 1105-9.) The docket of the deceased justice was doubtless evidence to prove that a judgment had been rendered between these parties, but it was not evidence to prove what constable served the summons, nor the amount of his fees. With respect to that matter it was res inter alios acta.
The respondent insists that the objections were too general. It appears to me they were sufficiently specific, and were well taken.
Judgment of the justice reversed.